Appeal from an order of the County Court of Broome County, entered in Broome County on December 17, 1971, which granted a-motion by the plaintiff for summary judgment striking defendant’s answer, and from the judgment entered thereon. Plaintiff seeks to recover upon an oral contract of sale of a quantity of building supplies allegedy made by defendant with two of plaintiff’s employees. In the moving papers, plaintiff attached copies of invoices setting forth the merchandise shipped to defendant, who denies ordering the materials in question or any responsibility therefor. In fact, defendant alleges that the order was made by a third party who performed certain work for defendant involving the use of the merchandise and upon information and belief paid plaintiff for the merchandise. Upon the entire record sufficient factual issues are raised which would defeat a motion for summary judgment (F. A. W. of Amer. v. General Elec. Co., 38 A D 2d 989). Order and judgment reversed, on the law, without costs. Herlihy, P. J., Sweeney, Kane, Main and Reynolds, JJ., concur.